United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3496
                                   ___________

Charter Communications, Inc.,           *
a corporation,                          *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Southwestern Bell Telephone             *    [UNPUBLISHED]
Company, a corporation,                 *
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: January 17, 2002

                                  Filed: January 24, 2002
                                   ___________

Before BOWMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

      Southwestern Bell Telephone Company (SWB) appeals from the grant of
Charter Communications, Inc.'s request for a preliminary injunction against certain
advertising of SWB claimed to be in violation of the Lanham Act and state law.
Having considered the record and the parties' arguments, we are satisfied the district
court* correctly granted the requested injunction pending trial on the merits. Because
the parties' submissions show they are thoroughly familiar with the issues before the
court, we believe an extensive discussion is not warranted. Having reviewed SWB's
contentions of reversible error and abuse of discretion, we affirm for the reasons
explained in the district court's thorough opinion and remand to the district court for
further proceedings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-